 1   Amanda K. Moran, #311090
     Janay D. Kinder, #317344
 2   MORAN LAW FIRM
     1330 “L”, Street, Suite A
 3   Fresno, CA 93721-1720
     Tel: (559) 264-2688
 4   Fax:(559) 264-2683
     info@moranlawfresno.com
 5

 6   Attorney for Defendant, Gabriel Zamora Chavez
 7

 8                           UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10

11
                                                )
     THE UNITED STATES OF AMERICA,              )       Case No.: 1:19-CR-00226-DAD-BAM
12
                                                )
     Plaintiff,                                 )       STIPULATION AND ORDER TO
13
                                                )       VACATE STATUS CONFEENCE AND
            vs.                                 )       SET SUPPRESSION MOTION
14
                                                )       SCHEDULE
     GABRIEL ZAMORA CHAVEZ, et al               )
15
                                                )       Date: March 09, 2020
     Defendants                                 )       Time:
16
                                                        Dept:

17

18                 IT IS HEREBY STIPULATED by and between Amanda Moran, attorney
19   for defendant Zamora; Janay Kinder, attorney for defendant Aparicio; and McGregor
20   W. Scott, United States Attorney and Kimberly A. Sanchez, Assistant U.S. Attorney
21   that the status conference set for March 9, 2020, before the Honorable Barbara A.
22   McAuliffe, U.S. Magistrate Court Judge, be vacated, and a briefing and hearing
23   schedule be set on a motion to suppress. The parties stipulate and request that the Court
24   set the following schedule:
25

26      1. Motion to Suppress: filed on or before March 30, 2020.
27      2. Government’s Response: filed on or before April 27, 2020.
28      3. Any reply: filed on or before May 4, 2020.

                  Stipulation Vacating Status Conference/ Setting Motion Schedule
                                                    1
 1
        4. Hearing on the motion: May 11, 2020 at 10:00 am before the Honorable Dale A.

 2
            Drozd, United States District Court Judge.

 3                 The parties further request the Court to enter an Order finding that the
 4   "ends of justice" served by a continuance outweigh the interest of the public and the
 5   defendant in a speedy trial, that the delay through the filing of the motion is excluded
 6   from the Act's time limits pursuant to 18 U.S.C. § 3161(h)(7)(A), and that the delay
 7   from the date of the filing of the motion through the conclusion of the hearing on, or
 8   other prompt disposition of such motion, at least through May 11, 2020, be excluded
 9   pursuant to 18 U.S.C. § 3161(h)(1)(D).
10

11   Dated: March 4, 2020                             Respectfully Submitted,
                                                      MORAN LAW FIRM
12

13

14                                                    /s/ Janay D. Kinder
                                                      Janay D. Kinder
15                                                    Attorney for Gabriel Zamora
16

17   Dated: March 4, 2020                             /s/ Amanda Moran
                                                      Amanda K. Moran
18                                                    Attorney for Valdemar Zamora
19

20   Dated: March 4, 2020
                                                      /s/ Kimberly A. Sanchez
21                                                    Kimberly A. Sanchez
                                                      Assistant U.S. Attorney
22

23                                           ORDER
24
            The status conference set for March 9, 2020 is vacated and the briefing schedule

25   and motion hearing date are adopted. Time shall be excluded pursuant to 18 U.S.C. §
26   3161(h)(7)(A), and that the delay from the date of the filing of the motion through the
27

28


                 Stipulation Vacating Status Conference/ Setting Motion Schedule
                                                  2
 1
     conclusion of the hearing on, or other prompt disposition of such motion, at least through

 2   May 11, 2020, be excluded pursuant to 18 U.S.C. § 3161(h)(1)(D).

 3

 4   IT IS SO ORDERED.
 5
        Dated:    March 4, 2020                          /s/ Barbara   A. McAuliffe         _
 6
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                 Stipulation Vacating Status Conference/ Setting Motion Schedule
                                                 3
